Citation Nr: 1815962	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-50 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Atlanta, Georgia Regional Office (RO).  The case was certified to the Board by the RO in Detroit, Michigan.


FINDING OF FACT

On February 21, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of entitlement to increased initial ratings for degenerative disc disease of the lumbar spine and right shoulder arthritis was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to increased initial rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal regarding entitlement to increased initial rating for right shoulder arthritis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In February 2018 correspondence, the Veteran stated that he wished to withdraw his appeal seeking entitlement to increased initial ratings for degenerative disc disease of the lumbar spine and right shoulder arthritis.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they must be dismissed.


ORDER

The appeal for entitlement to service connection for degenerative disc disease of the lumbar spine is dismissed.

The appeal for entitlement to service connection for right shoulder arthritis is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


